Citation Nr: 9921962	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-28 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
veteran's service-connected right hydronephrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim.  The veteran submitted a notice of 
disagreement with that rating decision in May 1995.  In 
August 1995, he was provided with a statement of the case.  
His substantive appeal was received at the RO in September 
1995.

The Board also notes that entitlement to service connection 
for a sacro-iliac sprain was originally denied by a December 
1947 rating decision.  The veteran has subsequently sought 
service connection for a back condition on multiple 
occasions.  The RO determined in August 1977, September 1977, 
and April 1978, that new and material evidence had not been 
submitted to warrant reopening the claim.  In September 1994, 
the veteran's made his current increased evaluation claim for 
his service-connected hydronephrosis, which has been properly 
developed for appeal.  Since that time, the veteran has made 
numerous contentions of back pain and a lump on his back 
which he attributes to the same injury in service which also 
resulted in his service-connected hydronephrosis.  In May 
1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Traveling Member of the Board.  A complete 
transcript of the testimony is of record.  During that 
hearing, the veteran again primarily complained of pain in 
his back and other back-related symptomatology.  It is clear 
from the record that the veteran is seeking service 
connection for his back disorder.  However, this claim has 
not been developed for appellate review, is not inextricably 
intertwined with the issue on appeal and accordingly, is 
referred to the RO for appropriate action.  The RO is 
requested to prepare a rating decision regarding the issue of 
whether new and material evidence has been submitted to 
warrant reopening the claim seeking service connection for a 
back disorder and to provide the veteran with notification of 
his appellate rights regarding that decision.


REMAND

As noted in the introduction hereinabove, in May 1999, the 
veteran, accompanied by his representative, appeared and 
presented testimony at a hearing before the undersigned 
Traveling Member of the Board.  Preliminary review of the 
transcript of the hearing indicates that the veteran claimed 
to have undergone treatment for his service-connected 
hydronephrosis at Park Ridge Hospital in 1997.  (See 
Transcript, pp. 4-5).  He also claimed to have been treated 
by his family physician, Dr. Medda.  (See Transcript, p. 6).

In addition to the above, the Board notes that the veteran 
last underwent a VA examination in 1995 and since that time, 
he has made continued contentions of an increase in the 
severity of his service-connected disorder.  Accordingly, the 
Board finds that the last VA examination is now dated, and a 
current examination is required, given the complaints of 
increased disability, so that the Board's decision is based 
on a record that contains a contemporaneous examination.  
Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).

The Board notes that the veteran's claim of entitlement to an 
increased rating for his service connected disorder is well-
grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty 
to assist him in developing the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should once again attempt to 
obtain the names and addresses of all 
medical care providers (VA or non-VA) who 
have recently treated the veteran for his 
service-connected hydronephrosis.  The RO 
should request the veteran to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist and 
incorporate them into the claims folder.  
Specifically requested should be those 
records of treatment from Park Ridge 
Hospital and from Dr. Medda, of which the 
veteran has previously testified.

2.  The veteran should then be scheduled 
for a VA examination by an appropriate 
specialist in order to evaluate the 
nature and extent of his service-
connected right hydronephrosis.  All 
indicated tests and studies should be 
accomplished.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  The examiner should 
secure information concerning the 
frequency of any colic attacks, 
infection, kidney function impairment, 
and the need for catheter drainage.  (See 
38 C.F.R. § 4.115b, Diagnostic Code 
7509.)  The examiner should also comment 
on whether there are chronic residuals of 
the service-connected right 
hydronephrosis, to include whether the 
complained of back residuals are related 
to the service-connected hydronephrosis.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  Before evaluating the veteran, 
the examiner must review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.

3.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
with regard to his claim, pursuant to 
38 C.F.R. § 3.158 and § 3.655.

4.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should again 
consider the veteran's claim.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


